Citation Nr: 0524459
Decision Date: 07/21/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-36 857A	)	DATE JUL 21 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a cervical spine disorder including degenerative joint disease of the cervical spine and thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 1987.

Service-connection has been established for degenerative disc disease of the lumbar spine with radiculopathy, rated as 20 percent disabling; and chondromalacia of the right knee, right epicondylitis, left inguinal hernia, history of non specified urethritis-prostatitis and hearing loss, each rated as noncompensably disabling. 

This appeal was initially sent to the Board of Veterans Appeals (the Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in August 1995.

In a decision in January 1998, the Board denied the veterans claim for service connection for a cervical spine disorder on the basis that it was not well grounded.

The veteran submitted a Motion to Reconsider in March 1998; that motion was denied by the Boards Acting Chairman in May 1998.  In correspondence notifying the veteran of that denial, the Board also informed him of new provisions in the law which permitted review of a prior Board decision on the basis of error.  He was told that as soon as regulations could be implemented, the Board would review his case on that basis.  In the meantime, he was told he was free to submit new evidence in an effort to reopen his claim.

In December 1998, the veteran submitted a Notice of Appeal of the Boards January 1998 decision to the United States Court of Appeals for Veterans Claims (the Court).

In May 2000, the Court dismissed the veterans appeal for lack of jurisdiction.

In August 2000, the veteran filed a Notice of Appeal from the Courts May 2000 dismissal decision with the United States Court of Appeals for the Federal Circuit.

In the interim, in November 2000, the Board rendered another decision in which it was held that there was no clear and unmistakable error (CUE) in the Boards January 1998 decision.

In January 2001, the Board issued another decision in which it vacated the November 2000 Board decision on the basis that the Boards January 1998 decision was not final; accordingly, the Board did not have jurisdiction in November 2000 to adjudicate the veterans motion alleging CUE in the January 1998 decision.

In a decision in February 2002, the United States Court of Appeals for the Federal Circuit reversed the Courts decision of May 2000.

Thereafter, in April 2002, the Court granted the Joint Motion to vacate the Boards decision of January 1998 and remanded the case back to the Board.

In January 2003, under regulations then in effect, the Board endeavored to develop the evidence on its own.

However, in the interim, the regulations were revised, and in October 2003, the case was remanded by the Board for development on the issue shown on the front cover of this decision.  The development was accomplished, the RO continued to deny the claim, and the case has been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable disposition of the appellate issue.

2.  Evidence of record and credible medical opinion raises a doubt that the veterans current cervical spine problems including arthritis and possible thoracic outlet syndrome were first demonstrated in service, were in part a reflection of increased, service-related pathology associated with pre-existing anomalies, and/or are not dissociable from other service-connected disabilities.



CONCLUSION OF LAW

A chronic cervical spine disorder including degenerative joint disease of the cervical spine and thoracic outlet syndrome was incurred in service and/or is a result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the appellant and her representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these changes in the law.  In this case, and given the nature of the action taken by the Board herein, it can be stipulated that all aspects of the new guidelines have been satisfactorily addressed and that the veteran is in no way prejudiced by the Board's taking final action at this time without further development or other actions.

Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2003).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to disease so diagnosed when the evidence warrants direct service connection.  See 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 C.F.R. § 3.304 (2004).

A veteran who served during a period of war, or a veteran who had peacetime service after December 31, 1946, is presumed to have been in sound condition except for defects, infirmities or disorders noted when examined and accepted for service.  The presumption of sound condition attaches only where there has been an induction examination in which the later complained-of disability was not detected.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Ina recent Court opinion and associated final rule relating to 38 C.F.R. § 3.304, effective May 5, 2005, [and applying to all claims which were pending on or filed after May 4, 2005], the regulation governing the presumption of soundness and aggravation is revised and amended to conform to the Federal Circuit Court in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), to require that VA, rather than the veteran bears the burden or proving that the disability at issue preexisted entrance into service and that the disability was not aggravated by service before the presumption of soundness on entrance onto active duty may be rebutted.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 (2004), a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  The regulation further provides that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2004).  If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service. Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Notwithstanding the foregoing, congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel opinion 01-85 (March 5, 1985)] which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexist claimants' military service.  The opinion went on to hold, however, that service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

A veteran who served during a period of war, or a veteran who had peacetime service after December 31, 1946, is presumed to have been in sound condition except for defects, infirmities or disorders noted when examined and accepted for service.  The presumption of sound condition attaches only where there has been an induction examination in which the later complained-of disability was not detected.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

In the most recent Court opinion and associated final rule relating to 38 C.F.R. §  3.304, effective May 5, 2005, [and applying to all claims which were pending on or filed after May 4, 2005], the regulation governing the presumption of soundness and aggravation is revised and amended to conform to the Federal Circuit Court in Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), to require that VA, rather than the veteran bears the burden or proving that the disability at issue preexisted entrance into service and that the disability was not aggravated by service before the presumption of soundness on entrance onto active duty may be rebutted.  

With respect to medical opinions, in general, an opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The Board is not bound to accept medical opinions which are based on a history supplied by the veteran, where that history is unsupported or based on inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Although the foregoing cases involved assessing the matter of whether medical opinions rendered claims "well-grounded" (a legal principle which was eliminated by the VCAA) the principles discussed in such cases are nevertheless applicable when weighing evidence and deciding a claim on the merits.

The Board has the responsibility to assess the credibility and weight to be given to the competent medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay statements and those of other acquaintances.  However, these lay individuals do not possess the requisite medical expertise, credentials, or training to render a medical diagnosis or a competent opinion as to causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has an obligation to seek additional medical evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) ("If the medical evidence of record is insufficient, or, in the opinion of the [Board], of doubtful weight or credibility, the [Board] is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to accept medical opinions; rather, if the Board reaches a contrary conclusion, it must state its reasons and bases and be able to point to a medical opinion other than the Board's own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so as to determine their relative weight, and the Board may favor the opinion of one competent medical expert over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In addition, disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- service connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exits, and (2) that the current disability was either (a) caused by or (b) aggravated by a service- connected disability.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Some service medical records are in the file although there do not appear to be all of the records for the veterans 20 years in service.  However, there is no indication that any additional records are now available.

In October 1976,  the veteran was seen with complaints of a stiff neck.  

A clinical note from later in October 1976 reflected that he had complained of neck limitations but X-rays of the cervical spine were negative.  The impression of the examiner was muscle spasm. 

The veteran returned later that same day for re-evaluation.  A second clinical note indicates that cervical spine x-rays suggested evidence of 2 mm. subluxation of C4 on C5.

Clinical notations from early months of 1983 through the mid-1980s show complaints of left arm tingling and numbness as well as headaches.  Reports in February 1984 and 1986 were to the effect that he had diffuse peripheral (mild) sensory neuropathy and sensory evaluations appear to show that left ulnar findings were abnormal.

Reports of physical examinations conducted on several occasions in service showed no cervical problems.  In a March 1987 report, one examiner noted that the veteran had a history of degenerative disc disease at the L4-5 level.

Service medical records include a consultation sheet from February 1986, in which a physician noted an impression of diffuse peripheral (mild) sensory neuropathy, with evidence of multiple entrapment neuropathy.  The examiner further noted that an electromyographic (EMG) study suggested left L5 radiculopathy.  An extensive evaluative report including an electromyelogram (EMG) study is of record showing a 6 month history of foot pain, severe low back pain, as well as left hand and forearm complaints with paresthesias from those locations into the left hand.  Findings included a mild delay in the nerves of the forearm and a relative slowing in the ulnar nerve around the left elbow.

A report of a VA examination dated in September 1987, in pertinent part, showed the presence of right epicondylitis and degenerative disc disease of the lumbar spine with radiculopathy.  There were no specific cervical spine complaints or evidence of a cervical spine disability.

The report of a VA examination dated in March 1990 reflects that the veteran was complaining of increased problems from his low back disability and that studies had shown specific disc problems.  In addition he had had increasing problems with his left foot, and had developed headaches which he thought might be due to the stress at work.  Clinical findings included radiculopathy relating to the lumbosacral areas and it was recommended that additional studies be undertaken including a new CT scan and an MRI.  Low back X-rays showed a diminished 4th lumbar interspace.  No cervical X-rays were undertaken.  He complained of hand problems into his arm.

Since he had complained of left hand and arm problems, including in early 1994, testing was undertaken.  In February 1994, a preliminary diagnosis was made of cervical strain with radiculopathy.  Examination showed significant spasm of the left neck and shoulder muscles.

In March 1994, he had said that there was increasing left arm numbness and weakness for 3 or so months.  Cervical X-rays in March 1994 showed moderate degenerative joint disease with space narrowing at C-5, C-6, C-7 levels with anterior spurring and left sided neural foraminal narrowing at that level due to posterior osteophytes and facet hypertrophy.  An MRI was recommended for further evaluation.

The veteran continued to complain of neck pain and left upper extremity paresthesias along the lateral arm and forearm and for several months, going into several of the fingers.  Diagnostic studies including a report of an X-ray study and magnetic resonance imaging (MRI) scan dated in the summer of 1994 confirmed the presence of moderate degenerative joint disease of the cervical spine with neuroforaminal narrowing for which clinical correlation was recommended relating to the alleged upper extremity radiculopathy. 

A report and statement are of record from an orthopedic specialist, dated in July 1998.  The examiner noted that the X-ray report of the cervical spine in October 1976 had been suggestive of a 2 mm. subluxation of C-4 on C-5.  An EMG report from February 1986 showed left L-5 radiculopathy.  An MRI of the cervical spine in 1994 showed bilateral neural foraminal narrowing by osteophytes with narrowing to some degree of the C-7 level, bilaterally.  X-rays from March 1994 showed moderate cervical degenerative joint disease with space narrowing at C-5/C-6.  However, the examiner opined that it was probable that the 1976 findings were unrelated to the diagnosed current degenerative disc disease.  However, an addendum was subsequently inserted into the file that the physician had only asked the veteran questions and had not examined him.

A review of X-rays in August 1998 without old films with which to compare, showed degenerative changes from C-5 through C-7 without evidence of subluxation.  He had mild disc space narrowing at C-5/C-6 and C-6/C-7, and posterior osteophytes narrowing the neural foramina at those same locations, left greater than right. 

Another extensive statement is of record from JSP, M.D., dated in September 1998.  The report included a review of the veterans inservice injury in 1976, and subsequent physical findings including from 1981.  The veteran had said that the incident immediately caused pain in the neck and shoulder and some tingling.  He recalled that his golf swing was definitely affected.  The problem had continued to present, and was minor when he was at rest but increased with movement.  He was said to have a subluxation with the injury which was later picked up.  The physician reported, in pertinent part, that

He has cervical spine disease of a progressive, low grade, degenerative type with osteophytes and abnormalities of the discs themselves at two levels.  This is associated with neck pain and an occasional positive Lhermitte s sign and it may be contributing to some of the symptoms in his left arm.  He also has a left thoracic outlet syndrome which is producing probably the majority of the symptoms in his left arm.  The presence of significant although relative weakness in a large portion of the musculature of the left arm and shoulder mitigates against the diagnosis of cervical spine disease as the major problem since his symptoms and signs would require the presence of degenerative changes of a significant type from C4 through &T1.  His positional related problems and the findings on exam today clearly demonstrate a thoracic outlet syndrome. 

He further observed that

(a)s to etiology, it would not be unusual for a patient in his 30s to develop thoracic outlet syndrome on the basis of athletic endeavors or calisthenics of a severe type.  Once that problem develops, although it tends to become manifest and clear cut very slowly, it can become progressive as the patient ages whether they be male or female.  However, thoracic outlet syndrome is a very unusual condition to develop after that age group.  Certainly age 40s is the usually accepted upper limits for the condition to develop due to the changes that occur with the anterior scalene muscle with aging.   

He concluded:  

Therefore, I think we can safely state that the 1976 injury would very likely have been the etiology for his thoracic syndrome which really is his major problem at this time despite the findings of the cervical spine studies.  His cervical spine problems probably have been gradually developing and could very well be on the basis of the normal aging process possible exacerbated by the 1976 injury.  (emphasis added).

An extensive follow-up evaluation is of record from the physician cited immediately above, dated in July 2004 and now apparently associated with a VA facility.  He reiterated his comments from the prior report; again identified the two alleged incidents in service in 1976 and 1986; and noted that the veteran continued to have the same symptoms, and that in essence, his opinions had not changed, nor had the veteran been treated for the problems as he had recommended.  He reiterated that he felt that there was probably no relationship between the lumbar and cervical problems.  However, he also noted that in 1998, he had diagnosed thoracic outlet syndrome as the cause for the veterans continuing weakening of the left arm and other symptoms.  Since his last evaluation, the veterans neck and left arm problems had seemed to deteriorated somewhat.  He concluded:

In terms of putting together the relationship to his cervical spine problem, he certainly has significant degenerative changes and posttraumatic changes in the cervical spine dating back to his military days.  It is possible for a cervical spine problem to trigger thoracic outlet syndrome and it certainly can exacerbate it.  He had two injuries while on active duty, both of which could have either triggered or created the thoracic outlet problem.  Patients with this condition frequently have congenital anomalies in and around the thoracic outlet.  However, they tend to get by without any symptomatology until some form of trauma occurs.  He does notice that if he puts his left arm in a supported Velpeau position that his symptoms clear, but his problem occurs when he is asleep or in bed and his arm is not supported.  He had more difficulty using his arm away from his body as usually happens.  (emphasis added)

A subsequent VA evaluation in November 2004 is also of record.  The examiner concluded that the veterans disability was from cervical spondylosis and degenerative disc disease and is not service-connected and not related to the two injuries noted in the medical records.  If the subluxation mentioned at C5-C5 did exist at that time, it is no longer present and it certainly did not lead to the degenerative changes at the lower levels.

Analysis

In now evaluating the veterans claim, the Board would note that all of the prior assessments, discussions, and regrettably, inordinately time-consuming and convoluted history of adjudications at various levels, is now, in essence, rendered irrelevant to the current determination.  At this time, the veterans claim must to be addressed in a totally de novo fashion.  

In this regard, while the service and early post-service medical evidence is relatively the same as when addressed before, new medical opinions are now of record, and from a regulatory and judicial standpoint, a great many changes have been effectuated.  Accordingly, although it is unfortunate that a satisfactory resolution of the case has been so long delayed, the pragmatic impact of that time lapse may well, on retrospect, be considered to have been in the veterans best interests.  

Basically, there are three primary theories for service connecting the veterans cervical and left arm disability, i.e., direct, secondary or presumptive.  In this case, the veteran may have acquired a disability in service; he may have aggravated a disability which pre-existed service; or he may have developed something secondary to other service-connected problems.  These potential avenues for a grant are not mutually exclusive.  And a review of the medical evidence and opinions of record would tend to reflect that in his case, all three are decided possibilities, and two are measured probabilities.  

If the veteran had any pre-existing congenital defect, which is not unequivocally demonstrated, his inservice injuries clearly exacerbated the pathology thereof well beyond what had existed prior to service.  He had documented injuries in service with symptoms which have continued to date.  It cannot be said that these disabilities did not precipitate new disability.  And finally, there is a fine line between the veterans other service-connected problems involving his upper extremity and back and his other upper extremity and back problems.

In any event, in weighing the several medical opinions of record, for a variety of reasons including the comprehensiveness, specificity and clarity of the assessments, the Board finds that there is particular merit to the compassionate, well reasoned and detailed commentaries from Dr. P.  

A doubt is certainly raised as to the relationship, on one or more theories, between the veterans current problems, specifically, a chronic cervical spine disorder including degenerative joint disease of the cervical spine and probable thoracic outlet syndrome, and his 20 years of military service.  That doubt must be resolved in his favor.  Service connection is warranted.


ORDER

Service connection for a cervical spine disorder including degenerative joint disease of the cervical spine and thoracic outlet syndrome is granted.



	                        ____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7272), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

